Citation Nr: 0016292	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-00 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased original disability rating for 
bronchitic asthma, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection was 
awarded for bronchitic asthma.  The veteran appealed the 
assignment of a noncompensable disability evaluation.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's bronchitic asthma is manifested by 
complaints of periodic exacerbations of symptoms and 
prolonged illness following periods of upper respiratory 
tract infection.

3.  The evidence does not show that the veteran's FEV-1 was 
56-70 percent of predicted; that his FEV-1/FVC was 56-70 
percent of predicted; that he requires daily inhalational or 
oral bronchodilator therapy; or that he requires daily 
inhalational anti-inflammatory medication.  


CONCLUSION OF LAW

The diagnostic criteria for an increased rating for 
bronchitic asthma are not satisfied.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. Part 4, §§ 4.40, 
4.45, 4.97 Diagnostic Code 6602 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible. If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999);  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999), has been satisfied.

Service connection for bronchitic asthma was established by 
means of a June 1998 rating action as service medical records 
indicate that the veteran was diagnosed with and treated for 
bronchitic asthma while on active duty.  A noncompensable 
disability rating was assigned effective February 26, 1998, 
the date of claim on appeal.  The veteran appealed the 
assignment of this disability evaluation.  During the 
pendency of this appeal, a December 1998 rating action 
increased the disability evaluation for the veteran's 
bronchitic asthma to 10 percent, effective February 26, 1998.  
As this is not a full grant of benefits on appeal, the 
veteran's claim remains open. 

After a review of the evidence, the Board finds that the 
veteran's contentions are not supported by the evidence.  
Accordingly, his claim fails.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The veteran's current bronchitic asthma is evaluated under 
Diagnostic Code 6602.  38 C.F.R. § 4.97 (1991).  Under these 
criteria, a 10 percent disability evaluation contemplates 
FEV-1 of 71 to 80 percent of predicted; FEV-1/FVC of 71 to 80 
percent; or intermittent inhalational or oral bronchodilator 
therapy.  A 30 percent disability rating contemplates FEV-1 
of 56- to 70-percent of predicted; FEV-1/FVC of 56 to 70 
percent; daily inhalational or oral bronchodilator therapy; 
or inhalational anti-inflammatory medication.  In the absence 
of clinical findings of asthma at time of examination, a 
verified history of asthmatic attacks must be of record.

Post service private medical evidence dated from December 
1993 to April 1999 indicates that the veteran sought 
treatment for several different respiratory conditions from 
Dr. A. R. Hudson at the Jasper Family Practice Center.  He 
was treated for symptoms including wheezing, chest 
congestion, sore throat, and coughing.  While these records 
do not contain any pulmonary function test results, the 
veteran underwent graded exercise testing in April 1997, May 
1997, May 1998, April 1999 with no undue findings of chest 
pain or shortness of breath.    

A March 1998, private medical record from the Pulmonary and 
Sleep Associates of Jasper indicates that the veteran had a 
history of asthma that only bothered him when he would have 
an upper respiratory tract infection.  His lungs were clear 
and he had "excellent air flow bilaterally with no wheezes 
or rhonchi."  Pulmonary Function Analysis results reveal a 
FEV-1 of 105 percent of predicted with a FEV1/FVC of 76 
percent. 

In April 1998, the veteran was afforded a VA respiratory 
examination.  He reported that every time he develops an 
upper respiratory tract infection, he will often have 
bronchitis and a flare-up of his asthma.  He indicated that 
these episodes had become worse.  In particular, he related a 
recent episode of an upper respiratory tract infection that 
required one month of treatment including antibiotics, 
inhalers, nebulizers, and Prednisone.  He indicated that his 
upper respiratory tract infections are prolonged due to his 
other respiratory difficulties.  The veteran reported taking 
daily aspirin, vitamins, and Trazodone for questionable 
Peyronie's disease.  The examiner reviewed the March 1998 
pulmonary function test.  A diagnosis of reactive airway 
disease was rendered.  The examiner noted that it was 
apparent that the veteran becomes mainly symptomatic during 
periods of upper respiratory infections leading to a 
prolonged course of illness.  In between events he functions 
in a relatively symptom-free manner.  The examiner also 
stated that the veteran's "lung function by pulmonary 
function test is extremely good."   

After a review of the evidence, the Board finds that the 
diagnostic criteria for an increased rating are not met in 
the present case.  The evidence shows that the veteran is 
susceptible to prolonged illness after developing an upper 
respiratory tract infection; however, pulmonary function test 
results, as indicated by the VA examiner, are "extremely 
good."  While private medical evidence indicates that the 
veteran has been prescribed inhalers for his respiratory 
disabilities, the evidence does not indicate that he uses 
daily medicinal treatment for his bronchitic asthma.  

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for bronchitic asthma 
as the evidence does not show that the veteran's FEV-1 was 
56-70 percent; that his FEV-1/FVC was 56-70 percent of 
predicted; that he requires daily inhalational or oral 
bronchodilator therapy; or inhalational anti-inflammatory 
medication.  Accordingly, the diagnostic criteria for an 
increased rating for this disability are not satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.97 Diagnostic Code 6602 (1999).


ORDER

An increased disability rating for bronchitic asthma is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

